  8:18-cr-00353-RFR-SMB Doc # 116 Filed: 07/02/20 Page 1 of 1 - Page ID # 487



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                  8:18CR353

           v.
                                                                      ORDER
TRAVIS CHRISTOPHER HARVEY,

                         Defendant.


       This matter is before the Court on defendant Travis Christopher Harvey’s (“Harvey”)
Motion for Permission to Appeal in Forma Pauperis (Filing No. 113) and accompanying
financial affidavit. 1 Under Federal Rule of Appellate Procedure 24(a)(3), a party “who was
determined to be financially unable to obtain an adequate defense in a criminal case” may
“proceed on appeal in forma pauperis without further authorization” unless the Court certifies
the appeal is not taken in good faith or the party is otherwise not entitled to proceed in forma
pauperis. See also 28 U.S.C. § 1915.

       Here, the Court appointed counsel to represent Harvey based on his financial inability
“to obtain an adequate defense.” Fed. R. App. P. 24(a)(3). On careful review of the record in
this case, the Court finds no indication that Harvey’s appeal is not taken in good faith or any
other reason that precludes Harvey from proceeding in forma pauperis. See id.; see also 28
U.S.C. § 1915. Accordingly, Harvey’s Motion for Permission to Appeal in Forma Pauperis
(Filing No. 113) is granted.

       IT IS SO ORDERED.

       Dated this 2nd day of July 2020.

                                                    BY THE COURT:


                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge

       1
           Harvey filed a Notice of Appeal (Filing No. 114) today.
